Title: Report on the Petitions of William Mumford, Samuel Armstrong, and the Weighers, Measurers, and Gaugers of Portland and Falmouth, Massachusetts, 8 March 1790
From: Hamilton, Alexander
To: 


Treasury Department, March 8th. 1790.[Communicated on March 8, 1790]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury, on the petitions of William Mumford, and Samuel Armstrong, and of the Weighers, Measurers and Gaugers of the District of Portland and Falmouth in the State of Massachusetts, referred to him by an Order of the House of Representatives of the twenty sixth of February past,
Respectfully Reports,
That the claim of William Mumford is of a nature not warranted by usage in like cases, and leading to inconvenient consequences. The duty he performed was that of his principal; as necessary towards his own exoneration after his service and salary had expired. It would be an inconvenient general rule, that an officer, in winding up his affairs with the Treasury, is to receive a compensation for the time spent in it; and if it would not be proper one with regard to a principal, it consequently could not be so with regard to his agent. Here appear no peculiar circumstances. And the principal has been settled with.
That, as to the petition of Samuel Armstrong, the circumstance he mentions respecting his forage-account, must stand on general principles. Being too late in his application for settlement, he is, of course, precluded by the existing regulations. Nor can this circumstance be a consideration (in which light it seems chiefly to have been mentioned) for the offset or discount prayed for. The propriety of this must depend on what would be proper as a general rule. And it is not admissible as a general rule, that the stock or debt of a nation should be received in discharge of balances in the hands of public Agents. There has been a provision for admitting a discount in certain cases by a resolution of Congress of the third of June 1784. If the petitioner’s case should fall within the intent of that provision, there will be no need of a special interposition in his favor. If it should not, such interposition would not be, in the opinion of the Secretary, advisable. The balance due from the petitioner is for monies put into his hands in the year 1783, for the pay and subsistence of the Regiment of which he was paymaster: the persons to whom it was due not having been to be found.
That the object of the petition from the Weighers, Measurers, and Gaugers of the District of Portland and Falmouth will be included in the report, which the Secretary will, as speedily as possible, lay before the House, in conformity to their Order, respecting the operation of the present Impost and Tonnage Laws.
All which is humbly submitted
Alexander Hamilton,Secretary of the Treasury
